Citation Nr: 0719335	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for arthritis of the 
cervical and thoracic spine.

3.  Entitlement to service connection for a low back pain 
with degenerative arthritis and degenerative disc disease 
with chronic thoracic spina bifida occulta.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Board hearing.  He has not been 
afforded such a hearing.  

The veteran has alternately requested that the hearing be 
held via video conference from the Iron Mountain VA Medical 
Center (VAMC) or via a Travel Board hearing with the veteran 
located at the Iron Mountain VAMC.  See e.g. February 2006 VA 
Form 21-4138 (Statement in Support of Claim) and letter from 
veteran dated April 9, 2007.  As such, an April 2007 video 
conference hearing with the veteran located at the Detroit RO 
was cancelled.  He indicated that he is unable to travel to 
the Detroit RO.  The Detroit RO should determine what type of 
hearing is feasible for the veteran in this case.  It should 
specifically be determined if the a video conference hearing 
may be arranged from the Iron Mountain VA Medical Center 
before a Veteran's Law Judge conducting the hearing in either 
Washington, D.C., or at a Travel Board hearing at the Detroit 
RO.  If neither of these opinions is feasible, the RO should 
inform the veteran that his Board hearing options are limited 
to hearings conducted at that RO or in Washington, D.C.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should determine if a video conference 
hearing may be arranged from the Iron 
Mountain VA Medical Center before a Veteran's 
Law Judge conducting the hearing in either 
Washington, D.C., or at a Travel Board 
hearing at the Detroit RO.  If neither of 
these opinions is feasible, the RO should 
inform the veteran that his Board hearing 
options are limited to hearings conducted at 
that RO including via video conference or in 
Washington, D.C.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).




